DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 11/12/2019.
Claims 1-11 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/12/2019 has been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Raghothaman (USPAN 2014/0349694) in view of Liu (USPAN 2013/0114446).
Consider claim 1, Raghothaman discloses a method (see paragraph 6) comprising:
(see paragraph 6: the RRC connection setup message may include configuration information for a first signaling radio bearer (SRB1)); 
configuring the radio bearer based on the configuration information, wherein the configuration information configures the radio bearer with a configuration selected from the group comprising: a first configuration that transmits data in the inactive state in response to a data property being less than a predetermined threshold; a second configuration that initiates transition from the inactive state to a connected state before transmitting data; a third configuration that transmits data in the inactive state and initiates transition from the inactive state to the connected state after at least a portion of the data is transmitted; and a fourth configuration that inhibits data transmission in the inactive state and inhibits initiating transition from the inactive state to the connected state (see paragraph 6: mapping to the claimed “second configuration,” it is disclosed to transition to an RRC-CONNECTED state upon receiving the scheduling request and prior to transmitting data).
Raghothaman does not specifically disclose transitioning to an inactive state after receiving configuration information. 
Liu teaches transitioning to an inactive state after receiving configuration information (see paragraph 169: transitioning to an idle mode after receiving configuration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghothaman and combine it with the noted teachings of Liu. The motivation to combine these references (see paragraph 2 of Liu).

Consider claim 2, the noted claim limitation of the data property comprising a data size, a buffer occupancy level, or some combination thereof, is based on the first configuration, but Raghothaman was relied upon to teach the second configuration (and since the claim language recites “a configuration selected from the group comprising,” it is sufficient to teach any one of the configurations).

Consider claim 3, Raghothaman discloses that receiving the configuration information comprises receiving the configuration information with a message directing the radio bearer to transition to the inactive state (see paragraph 6: the configuration information is included in the connection setup message, which also contains the instruction to transition to the inactive state).

Consider claim 4, Raghothaman discloses an apparatus (see paragraph 6) comprising: 
a processor that determines configuration information for a radio bearer of a remote unit; and a transmitter that transmits the configuration information to the remote unit (see paragraph 6: the RRC connection setup message may include configuration information for a first signaling radio bearer (SRB1), wherein a processor determines said configuration information and a transmitter transmits said configuration information (see figure 1B: transceiver element 120 and processor element 118)), 
wherein the configuration information configures the radio bearer with a configuration selected from the group comprising: a first configuration that transmits data in an inactive state in response to a data property being less than a predetermined threshold; a second configuration that initiates transition from the inactive state to a connected state before transmitting data; a third configuration that transmits data in the inactive state and initiates transition from the inactive state to the connected state after at least a portion of the data is transmitted; and a fourth configuration that inhibits data transmission in the inactive state and inhibits initiating transition from the inactive state to the connected state (see paragraph 6: mapping to the claimed “second configuration,” it is disclosed to transition to an RRC-CONNECTED state upon receiving the scheduling request and prior to transmitting data).
Raghothaman does not specifically disclose transitioning to an inactive state after receiving configuration information. 
Liu teaches transitioning to an inactive state after receiving configuration information (see paragraph 169: transitioning to an idle mode after receiving configuration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghothaman and combine it with the noted teachings of Liu. The motivation to combine these references is to provide a method for minimizing, reducing, or eliminating drive tests (see paragraph 2 of Liu).

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412